Citation Nr: 1724372	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran had active service from August 1978 to June 1985, and from May 2002 to July 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction resides with the Columbia, South Carolina RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not more nearly met or approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he has degenerative disc disease of the lumbar spine, but no evidence of any incapacitating episodes.  

2.  The Veteran's radiculopathy of the left lower extremity have been manifested by, at most, "mild" incomplete paralysis of the femoral nerve beginning January 27, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2016).

2.  For the entire initial rating period from January 27, 2009 forward, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

VA's duty to notify was satisfied by a letter dated in February 2009.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and his lay statements are associated with the claims file.  The Veteran was also afforded VA spine examinations in March 2009, January 2013, and May 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate. The examiners performed a physical examination of the Veteran's spine, discussed the Veteran's symptoms, and addressed the relevant rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Analysis for Lumbar Spine Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has warranted staged ratings as discussed in detail below.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5239 for spondylolisthesis.  38 C.F.R. § 4.71a.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) to the General Rating Formula indicates that associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine, in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.  He is also assigned a separate 10 percent rating for left lower extremity radiculopathy for the rating period beginning January 19, 2013.  

The evidence includes a March 2009 VA examination.  During the evaluation, the Veteran reported episodes of pain in the low back.  Bending activities were noted to be especially painful.  He also reported that he worked as a missionary, which largely involved desk work, but at times required work with construction.  The Veteran noted that his back pain radiated into the lateral side of both thighs, but
slightly greater on the left.   The radiating pain increased with prolonged
standing or walking and was relieved somewhat by periods of sitting.  Upon physical examination, range of motion in the back in flexion was from 0 to 40 degrees, with pain at the extreme.  There was no specific increase in symptoms as a result of repeated activities during the examination.  

In a January 2013 VA examination, the Veteran reported that he had flare-ups associated with his lumbar spine disability.  Specifically, he reported difficulty with dressing himself, prolonged standing, bending, and twisting.  Driving was also limited.  Range of motion testing showed flexion limited to 60 degrees with pain at 60 degrees.  Range of motion in flexion was unchanged after repetitive-use testing.  The examiner indicated that the Veteran had radiculopathy of the left lower extremity involving the sciatic nerve which was of "mild" severity.  There were no other neurological abnormalities.  The examiner also indicated that the Veteran did not have IVDS.  

More recently, the Veteran was afforded another VA spine examination in May 2015.  The Veteran reported that his back pain was worse with any activity that involved forward flexion and side flexion.  Range of motion testing showed flexion limited to 50 degrees with pain.  After repetitive-use testing, there was no additional loss of function or range of motion.  There was pain on weight-bearing.  The examiner indicated that the Veteran had radiculopathy of the left lower extremity involving the sciatic nerve which was of "mild" severity.  There was no ankylosis of the spine.  The examiner also indicated that the Veteran did not have IVDS.

The Veteran's VA and private treatment records have also been reviewed; however, they do not contain range of motion testing results of the Veteran's lumbar spine.  They also do not show that unfavorable ankylosis of the lumbar spine. 

After a review of all evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, flexion to 40 degrees.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Board acknowledges that the VA examination report discussed above does not appear to address passive range of motion as required by Correia, Supra.  However, the VA examinations specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive-use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less, or objective findings of ankylosis of the thoracolumbar spine. 

An MRI of the lumbar spine shows evidence of severe degenerative disc disease at L5-S1.  However, the evidence of record does not demonstrate that the Veteran has had any incapacitating episodes of IVDS, let alone any having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the entire rating period on appeal.

Lower Extremity Radiculopathy Disability

As indicated, the RO assigned a 10 percent rating, effective January 19, 2013, for the Veteran's left lower extremity radiculopathy under Diagnostic Code 8520 for sciatic nerve disability.  Although the Veteran did not specifically appeal the rating or effective date assigned for this disability, the Board finds that it is part and parcel of the increased lumbar spine disability currently on appeal as such radiculopathy is considered neurologic impairment associated with the lumbar spine disability.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a (2016).

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the musculocutaneous nerve beginning January 27, 2009 (the date of the Veteran's claim for service connection for a lumbar spine disability).  In this regard, during the March 2009 VA examination, the Veteran competently reported back pain radiating into the lateral side of both thighs, but slightly greater on the left.  The Board notes that the March 2009 VA examiner did not address the Veteran's radiculopathy, to include any neurological evaluation or an opinion as to whether the Veteran had radiculopathy.  Nonetheless, the Board finds that the Veteran's symptoms of radiating pain, especially to his left lower extremity, are consistent with the subsequent diagnoses of left lower extremity radiculopathy.   Moreover, his symptoms have been described by the January 2013 and May 2015 VA examiners as being of "mild" severity.

Accordingly, the Board finds that the evidence shows that the Veteran's mild symptoms associated with his left lower extremity radiculopathy first began in January 27, 2009 (the date the Veteran filed his claim for service connection for a lumbar spine disorder).  Further, the evidence discussed above shows that the Veteran's symptoms were, at worst, mild throughout the rating period.  There are no other diagnosed neurologic impairments.  Accordingly, a rating of 10 percent, but no higher, for left lower extremity radiculopathy is warranted for the rating period from January 27, 2009, forward.   

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 20 percent for the lumbar spine spondylosis is denied.

A separate rating of 10 percent, but no higher, for left lower extremity radiculopathy from January 27, 2009, forward, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Regarding entitlement to a TDIU, the Board finds that the evidence of record is insufficient to adjudicate the claim at this time.

Specifically, it is unclear as to whether the Veteran is unemployed, and if unemployed, the last date his employment is not of record.  In the March 2009 VA examination the Veteran reported that he worked as a missionary.  In an October 2012 VA treatment record (in Virtual VA), it was noted that the Veteran had been "busy doing missionary work in Belize."  

The Board notes that VA sent the Veteran a letter in March 2010 requesting him to return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); however, he did not return the form, presumably because he was still working as a missionary at that time. 

The record includes, what appears to be, a second request for information pertaining to the Veteran's employment in a June 2015 VA letter.  However, this notice letter only includes 3 out of the 6 pages of the correspondence.  The first 2 pages, which would include the Veteran's address, are not of record.  Further, there is some indication that the Veteran was out of the country around the time the June 2015 letter was sent.  See Veteran's statement in Report of Contact dated in May 2015.

As such, the Veteran should be afforded another opportunity to submit a VA Form 21-8940 and any other evidence to support his claim for a TDIU.  The Veteran is advised that failure to return a completed form could negatively affect his claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to fully and accurately complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and submit it to the RO.

2.  After conducting any additional development deemed necessary, adjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


